UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4516



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEE RICHARD JENKINS, a/k/a Lee Jenkins, a/k/a
Richard Lee Jenkins,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-01-24)


Submitted:   January 12, 2004          Decided:     February 10, 2004


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy M. Sirk, Keyser, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Thomas O. Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lee Richard Jenkins pleaded guilty to conspiracy to

possess with intent to distribute cocaine, in violation of 21

U.S.C. § 846 (2000), and to distribution of crack cocaine within

1000 feet of a school, in violation of 18 U.S.C. § 2 (2000); 21

U.S.C. §§ 841(a)(1), 860.      Jenkins, in his plea agreement, waived

his right to appeal or collaterally attack any sentence within the

statutory maximum.     He was sentenced to 78 months incarceration, 5

years    of   supervised   release,   and   a    $100   special   assessment.

Jenkins’ counsel has filed an appeal under Anders v. California,

386 U.S. 738 (1967), asserting the sentencing court erred in

assessing Jenkins’ criminal history.            Jenkins was informed of his

right to file a supplemental brief but did not do so.

     We review the validity of a defendant’s waiver of appellate

rights de novo.      United States v. Marin, 961 F.2d 493, 496 (4th

Cir. 1992).     Jenkins’ waiver is valid and his appeal is therefore

meritless.      United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.

1990); United States v. Wessells, 936 F.2d 165, 168 (4th Cir.

1991).

     Accordingly, we affirm Jenkins’ convictions and sentence.            In

accordance with Anders, we have reviewed the entire record in this

case and find no other meritorious issues for appeal.             This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further


                                  - 2 -
review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.




                                                                    AFFIRMED




                                    - 3 -